El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Manuel Cochón Calvo demandó a Valeriano Correa y a Frutos Ooris para que le paguen la cantidad de $333.57 y sus intereses de una obligación vencida que reconocieron deber solidariamente a José 'B. Pórtela en un pagaré que se inserta en la demanda y que después de varios endosos está en la posesión del demandante. Los demandados no nega-ron la autenticidad y otorgamiento de ese documento ni su *735posesión por el demandante pues se limitaron a alegar en sn contestación qne habían pagado tal obligación al deman-dante qnien se comprometió a devolverles el pagaré, sin qne lo baya liecko.
El demandante presentó en el juicio como única prneba el pagaré original y habiendo alegado entonces los deman-dados qne la prueba del demandante no es suficiente para dictar sentencia a su favor {.non suit) el tribunal declaró sin lugar la. demanda, por eí fundamento de que habiendo alegado los demandados en sn contestación que habían pa-gado la deuda debió haber probado el demandante que el pago no había sido hecho. Contra esa sentencia interpuso el demandante este recurso de apelación, en el que no han comparecido los demandados, y alega como único motivo del mismo que es erróneo él fundamento en que descansa la sen-tencia apelada.
Según el artículo 1182 del Código Civil incumbe la prueba de las obligaciones al qne reclama su cumplimiento, y la de su extinción al que la .opone. Por consiguiente ha-biendo probado el demandante la obligación cuyo cumpli-miento reclama, constante en un documento suscrito por los demandados y cuya autenticidad y otorgamiento no han ne-gado, la prueba de su extinción por el pago correspondía a los demandados que lo opusieron y por tanto el tribunal inferior cometió error al estimar que en vista de esa alega-ción de los demandados debía probar el demandante que el pago no había sido hecho.
La sentencia apelada debe ser revocada y ordenarse la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.